Denied and Opinion Filed June 4, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-21-00383-CV

                   IN RE JOSE IGNACIO GARCIA, Relator

               Original Proceeding from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-15-01517-1

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle

      In his April 28, 2021 petition for writ of mandamus, relator asks this Court to

compel respondent, a democratically elected judge, to resign. Entitlement to

mandamus relief requires relator to show that the trial court clearly abused its

discretion and that he lacks an adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The petition does not meet

the requirements of Texas Rules of Appellate Procedure 52.3 or 52.7, and, in any

event, relator has failed to show an abuse of discretion. Accordingly, we deny the

petition for writ of mandamus.
210383f.p05     /Cory L. Carlyle/
                CORY L. CARLYLE
                JUSTICE




              –2–